Citation Nr: 1417233	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability and, if so, if the claim should be granted.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for low back disability.

5. Entitlement to service connection for left knee disability.

6. Entitlement to service connection for right knee disability.

7. Entitlement to service connection for diabetes.

8. Entitlement to service connection for lower intestinal disorder (claimed as irritable bowel syndrome).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As an initial matter, the Veteran contends that his diabetes and lower intestinal disorder (claimed as irritable bowel syndrome) were incurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his National Guard service under Title 32, U.S.C. § 502(f).  The record shows that the Veteran served in the New Jersey Army National Guard and that he underwent a Physical Evaluation Board (PEB) in May 2003, which noted type II diabetes as a nonduty related matter that did not prevent his performance of duties, and an undated physical that noted irritable bowel syndrome along with diverticulosis.  No other National Guard medical records are included in the claims file.  A PIES (Personnel Information Exchange System) request shows that the service dates of August 1966 to August 1968 had been verified.  "Report of Separation and Record of Service" shows National Guard service from February 4, 1981 to June 30, 2004.  Furthermore, there is a record of points earned associated with the National Guard personnel records in the Veteran's VA file.  However, the medical record associated with the Veteran's National Guard service appears incomplete based on the Veteran's testimony and the absence of records associated with the record apart from the PEB.  Thus, a remand is necessary in order to obtain the dates of the Veteran's confirmed ACDUTRA and INACDUTRA with the National Guard, and any associated service treatment records from any appropriate source, to include the National Personnel Records Center (NPRC), Records Management Center (RMC), and the New Jersey National Guard.

Additionally, in disability compensation claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is indication in the record in the form of documented in-service complaints and/or the Veteran's contentions that an event, injury or disease occurred in service and that the Veteran has current symptoms.  Thus, remand for VA examinations is required for each of the claimed disorders.

Lastly, while generally VA is not required to provide a VA examination in claims to reopen unless new and material evidence is submitted, here, the Board finds that a determination of "whether there is new and material evidence" requires medical review of recently submitted medical evidence that may show hearing loss disability.  Specifically, the Board finds that the assistance of a VA audiologist is required to interpret the results of recent private audiometric findings, as the Board is uncomfortable doing so after having reviewed the document.  Also, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the hearing loss claim.  It is noted that report of VA audiological examination dated in September 2010 indicated that tinnitus is related to current hearing loss.  As such, consideration of the tinnitus claim is deferred pending the above development.

The Veteran contends that diabetes and irritable bowel syndrome had their onset while he served with the Army National Guard.  He is reminded that, with respect to the his Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).


Accordingly, the case is REMANDED for the following action:

1.  The originating agency should contact any appropriate source(s), to include NPRC, RMC, and the New Jersey National Guard, to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the New Jersey National Guard after the termination of his active duty in August 1968, and obtain any associated service personnel or treatment records.

2.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the originating agency should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The originating agency should obtain all post service treatment records identified by the Veteran to include Drs. McCabe (West Orange, New Jersey), Marion, Wu or Xu, Weirman, Bailus, and Como.  See Hearing Transcript.

4.  The originating agency should schedule the Veteran for VA examinations and obtain medical opinions as follows:

a. A VA audiological examination should be conducted to ascertain whether the Veteran has a hearing loss disability for VA purposes and, if so, whether this is as likely as not related to active duty or any period of ACDUTRA, to include in-service noise exposure.  The examiner should provide an interpretation of the February 2011 private audiometric findings and indicate whether any speech discrimination scores shown were determined using the Maryland CNC word list.  The examiner should further opine on whether the Veteran has tinnitus and, if so, whether it is as likely as not proximately due to disease or injury incurred during active duty or any period of ACDUTRA.  To the extent that the Veteran reports in-service noise exposure and ringing ears, he is competent and this report should be accepted as true unless otherwise indicated by the record.

b. A VA examination of the sinuses, lumbar spine, and knees should be conducted to ascertain whether any currently shown disorder is as likely as not related to the Veteran's period of active duty.

c. A VA examination should be conducted to ascertain whether any diabetes and/or a lower intestinal disorder (to include irritable bowel syndrome) shown resulted from disease or injury incurred or aggravated while performing ACDUTRA in the National Guard.

A complete medical history should be obtained pertaining to the onset and treatment of the claimed disorders.  The claims file and any pertinent evidence in the VA electronic system that is not contained in the paper claims file must be made available to and reviewed by the examiners.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

5.  Then, the originating agency should conduct any other development required and readjudicate the issues on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the originating agency should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



